     Case 1:15-cv-00382-HSO-JCG Document 347 Filed 01/24/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                             §                         PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:15cv382-HSO-JCG
                                             §
                                             §
VAUGHN PERRET, et al.                        §                     DEFENDANTS




     ORDER DENYING DEFENDANT/COUNTERCLAIMANT CHARLES
            LEARY’S [342] MOTION FOR CONTINUANCE
      BEFORE THE COURT is a Motion [342] for Continuance filed on January

21, 2019, by Defendant/Counterclaimant Charles Leary (“Leary”). Pro se Plaintiff/

Counter-Defendant Douglas Handshoe (“Handshoe”) has filed a Response [343] in

opposition to the Motion [342]. For the reasons stated on the record at the Pretrial

Conference held on January 24, 2019, the Court finds that Leary’s Motion [342] is

not well taken and should be denied. The portion of the Motion [342] requesting a

continuance of the Pretrial Conference is moot. To the extent the Motion [342]

seeks a continuance of the February 4, 2019, trial date, it will be denied. The bench

trial in this matter will commence on Monday, February 4, 2019, at 9:00 a.m., at

the Dan M. Russell, Jr., United States Courthouse, 2012 15th Street, Courtroom

706, Gulfport, MS 39501, before United States District Judge Halil S. Ozerden.

Defendant/Counterclaimant Charles Leary’s counsel, Defendant/Counterclaimant

Charles Leary personally, and pro se Plaintiff/ Counter-Defendant Douglas

Handshoe must all attend the trial.
     Case 1:15-cv-00382-HSO-JCG Document 347 Filed 01/24/19 Page 2 of 2




      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant/

Counterclaimant Charles Leary’s Motion [342] for Continuance is DENIED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant/

Counterclaimant Charles Leary’s counsel, Defendant/Counterclaimant Charles

Leary personally, and pro se Plaintiff/ Counter-Defendant Douglas Handshoe must

all attend the bench trial in this matter, which is set for Monday, February 4,

2019, at 9:00 a.m., at the Dan M. Russell, Jr., United States Courthouse, 2012 15th

Street, Courtroom 706, Gulfport, MS 39501, before United States District Judge

Halil S. Ozerden.

      The parties are cautioned that any party’s or his attorney’s failure to

attend the trial as scheduled and required by this Order may be deemed

contumacious behavior. Should a party or his attorney fail to attend trial,

the Court may dismiss that party’s claim(s) or counterclaim(s), render

default or other appropriate judgment against that party, and impose

other sanctions without further notice.

      SO ORDERED AND ADJUDGED, this the 24th day of January, 2019.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                         2
